NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
CHARLES W. JOHNSON,
Claiman,t-Appellan,t,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respon,den,t-Appellee.
2011-718O "
Appeal from the United StateS Cou1't of Appeals for
Veterans Claims in case no. 09-3377, Judge Mary J.
Schoelen.
ON MOTION
ORDER
Char1es W. Johnson moves for leave to proceed in
forma paupe1'iS.
Upon consideration thereof
IT ls ORDERED THAT:

JOHNSON V. DVA
The motion is granted.
2
FOR THE COURT
 2 5 2011 lsi Jan Horba1__\;
Date J an Horbaly
cc: Cha1'1eS W. JohnSon
Jeanne E. Davidson, Esq.
C1erk
321 men
U.S. COURT OF APPEALS FOR
THE FEDERAL ClRGU|T
AUG 2 5 2011
mm HoaaALv
_ conn